Citation Nr: 1341795	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder, claimed as PTSD.  The Board has recharacterized the issue as set forth on the preceding page.

The issue of service connection for an acquired psychiatric disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2004 rating decision denied service connection for panic disorder on the basis that it was not related to service.

2.  Certain evidence received subsequent to the September 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  A September 2004 rating decision, which denied the Veteran's claim for service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2013).

2.  Evidence received subsequent to the September 2004 rating decision is new and material, and therefore, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In light of the favorable finding with regard to the claim as to whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, no further discussion of VCAA compliance is warranted at this time.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for panic disorder was originally denied by the RO in a September 2004, and the Veteran was provided with notice of this decision in a letter dated that month.  The Veteran did not appeal this determination, nor was new and material evidence received within one year.  Accordingly, the September 2004 rating decision became final.  38 U.S.C.A. § 7105. 

The Board notes the RO has not considered the claim on the basis of finality.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence received since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the September 2004 rating decision included the service treatment records and private and VA medical records.  The service treatment records are negative for complaints or findings pertaining to a psychiatric disability.  A psychiatric evaluation on the separation examination in July 1964 was normal.  

The Veteran was seen in a private facility in October 1988 for problems of anxiety and depression.  It was reported he had been an inpatient at a VA hospital for about 10 weeks.  The Veteran related he had been a nervous person most of his life, and said that beginning in high school, he would become filled with terror.  The diagnostic impression was panic disorder with agoraphobia.  A similar history was reported when the Veteran was seen in the same facility in December 1988.  He related his symptoms became much worse in February of 1988.  The impressions were generalized anxiety disorder with panic attacks and atypical depression.

VA outpatient treatment records disclose it was reported in July 2000 that the Veteran had no suicidal or homicidal ideation, and was adjusting well on his medications.  He was seen for follow-up for major depressive disorder and generalized anxiety disorder in November 2002.

The September 2004 rating decision noted the service treatment records were negative for treatment or diagnosis of a psychiatric disability, and that the initial indication following service of any psychiatric problems was in October 1988.  There was no clinical evidence linking the psychiatric disability to service.

The evidence received since the September 2004 rating decision includes VA medical records, a statement from a VA psychologist and the Veteran's testimony at a hearing before the undersigned.

In a statement dated May 2010, a VA psychologist related she had treated the Veteran since the previous month.  She asserted his original trauma occurred during boot camp in August 1960 when he was pushed off a diving tower.  It was stated he did not know how to swim.  The VA psychologist added that a motor vehicle accident in "1970" appeared to be a trigger for the panic disorder with agoraphobia that surfaced in 2006.  She claimed the Veteran had chronic anxiety secondary to his discharge from the Navy.

The opinion of the Veteran's VA psychologist, which appears to relate the Veteran's psychiatric disability to service, establishes an element of service connection which was missing at the time the claim was previously denied.  That is, it tends to show the Veteran has a current psychiatric disability that is related to service.  Accordingly, the Board concludes that new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability.

Based on the foregoing, the Board finds that the additional evidence received subsequent to the September 2004 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the September 2004 rating action.  Thus, having determined that new and material evidence has been received, the claim for service connection for an acquired psychiatric disability is reopened.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, and the appeal, to this extent, is granted.


REMAND

Although the above decision reopened the claim for service connection for an acquired psychiatric disability, additional development of the record is required prior to appellate consideration of the reopened claim.

During the hearing before the undersigned in July 2012, the Veteran testified he sought treatment at the VA medical center in Nashville, Tennessee in 1964, shortly after his discharge from service.  The record also reflects that the Veteran was admitted to the VA hospital in Murfreesboro, Tennessee in 1988.  There is no indication the RO has attempted to obtain such records.  

The Veteran described several stressful incidents during the July 2012 hearing.  He asserted that although he is unable to swim, he was told during boot camp to jump off a 12-foot tower, and if he did not do so, he would be pushed off.  He claims he was shoved off the tower, and next remembers being on the side of the pool.  He also referred to another incident in service when he had to stand duty for liberty boats and his boat tipped over, and he was in the water with a life jacket.  He argues he was paralyzed with fear.  

A VA memo dated June 2010, shows the RO determined that the information required to corroborate the stressful events reported by the Veteran was insufficient to permit research on the stressors.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for a psychiatric disability since his discharge from service.  The RO should specifically request the pertinent information concerning his treatment at the VA medical center in Nashville, Tennessee in 1964, and his hospitalization at the VA hospital in Murfreesboro, Tennessee in 1988.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  

2.  Schedule a VA psychiatric examination to determine the nature and etiology of the Veteran's current psychiatric disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Any appropriate testing should be accomplished, and all mental disorders found on examination should be clearly reported.  

As to each current acquired psychiatric disability, the examiner is requested to provide an opinion stating whether it is at least as likely as not (a 50 percent or higher degree of probability) that such current psychiatric disability is causally related to service.  

Detailed reasons for the opinions should be furnished, and the examiner should also address the May 2010 opinion of the Veteran's VA psychologist.  

3.  The RO should then review the record and readjudicate the claim for service connection for an acquired psychiatric disability under a merits analysis.  If the claims remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


